Citation Nr: 0626255	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  05-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for residuals of a left 
calf injury, including numbness.

2. Entitlement to service connection for residuals of a left 
index finger injury.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from March 1975 to 
June 1980, and thereafter she served in the United States Air 
Reserves until January 1996.  Periods of inactive duty 
training and active duty for training have not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. Any current residuals of a left calf injury are not 
related to military service.

2. Any current residuals of a left index finger injury are 
not related to inactive duty training or active duty for 
training in the Reserves.


CONCLUSIONS OF LAW

1. The veteran does not have residuals of a left calf injury 
that are related to her military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).

2. The veteran does not have residuals of a left index finger 
injury that are related to her inactive duty training or 
active duty for training in the Reserves.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  A February 2004 letter informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board notes 
that this letter was sent to the appellant prior to the 
November 2004 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The February 2004 letter advised the veteran of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter expressly notified the appellant of the need to submit 
any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the claims of service connection for 
residuals of a left calf injury and residuals of a left index 
finger injury, the Board has concluded that the preponderance 
of the evidence is against these claims.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision on the veteran's claims.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

B. Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  Unfortunately, the RO was unable to 
locate the veteran's service medical records and personnel 
records.  However, the Board finds that VA completed an 
exhaustive search for these records in compliance with 
38 C.F.R. § 3.159(c)(2).  The RO concluded that the records 
were lost after the Records Management Center (RMC) indicated 
in a March 2004 reply that the records were not in its 
custody, but with the Air Reserves Personnel Center (ARPC), 
and the ARPC indicated that the records were in the custody 
of the RMC.  The Board notes that a November 2004 letter from 
the National Personnel Records Center (NPRC) indicates that 
the records were sent from the RMC to the RO in February 
2004.  However, since the records are not in the custody of 
the RO, and the two agencies supposedly in custody of the 
records deny possession, the Board finds that the RO was 
justified in concluding that the veteran's service medical 
records were lost.

The RO sent a letter to the veteran informing her that her 
service medical records had been lost, and asked that she 
submit additional evidence to help support her claim within 
60 days.  See 38 C.F.R. § 3.159(e).  The veteran did submit 
one service medical record in response to this letter.  
Otherwise, the veteran has not identified any VA or private 
treatment records that are relevant to her service connection 
claims.  In fact, in a February 2004 letter, the veteran 
noted that she has not sought treatment outside of the 
military for either of her claimed conditions.

The veteran indicated in her February 2005 substantive appeal 
that she has no current medical evidence of a diagnosis for 
her claimed conditions, and that if necessary, VA will have 
to provide her with an examination.  However, the Board finds 
that there is not enough evidence of record to warrant a VA 
examination.  See 38 C.F.R. § 3.159(c)(4).  Specifically, 
there is no evidence of record, other than the veteran's own 
statements, of a current diagnosed disability or persistent 
symptoms.  Furthermore, the Board finds that the record 
contains sufficient evidence to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).

Therefore, the Board finds that VA fulfilled its duty to 
assist the veteran.

Analysis

Service connection may be granted for a current disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

A. Residuals of a left calf injury

The veteran contends that she injured her left calf while on 
active duty in 1978 or 1979 when a five gallon drum fell on 
her leg during a supply run in Germany.  She asserts that 
since the injury there has been an area of numbness at the 
point of impact, and that more recently she has begun 
experiencing tingling and pain in the area of the injury.

The RO was only able to obtain one service medical record, 
dated April 1995, which was submitted by the veteran.  This 
service medical record does not indicate treatment for a left 
calf injury; rather, this service medical examination record 
notes the veteran reported a numb area on her left calf due 
to an in-service injury.  However, in addition to this note, 
the physician indicated that the veteran had no abnormalities 
of the lower extremities on objective evaluation.

The Board notes that even if all of the veteran's service 
medical records were available for review, there is no 
diagnosis of a current disability of record.  To prevail on 
the issue of service connection, there must be medical 
evidence of a current disability.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).  The veteran has acknowledged that 
she has no current diagnosis or medical evidence of residuals 
of her left calf injury, and it was previously discussed why 
there is an insufficient record to merit a VA examination.  
The only evidence of record is the April 1995 service medical 
examination record mentioned above.

The Board acknowledges the veteran's own statements that she 
currently has pain, numbness, and tingling associated with an 
in-service injury.  However, as a layperson, the veteran is 
not competent to provide a diagnosis or etiological opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional is competent to provide such evidence.  
Therefore, with no medical evidence of a current diagnosis or 
any evidence of persistent symptoms or treatment, the Board 
finds that the veteran does not currently have residuals of a 
left calf injury.  The claim for service connection must be 
denied.

B. Residuals of a left index finger injury

The veteran contends that she has continued pain and numbness 
associated with an injury to her left index finger that 
occurred while on weekend inactive duty training in the 
Reserves.  Again, the service medical records are unavailable 
for the Board's review.  However, much like the veteran's 
claim for service connection for residuals of a left calf 
injury, there is no medical evidence of a diagnosis of a 
current disability in the claims file.  Additionally, there 
is no evidence of record of any complaints or treatment for 
pain or numbness of the left index finger.  

The Board is sympathetic to the veteran's contentions that 
she injured her finger during inactive duty training and that 
she continues to have problems with it.  However, service 
connection cannot be granted absent a finding of a current 
disability.  See Degmetich; Brammer.  Again, only a medical 
professional is competent to provide a diagnosis and a 
medical opinion as to whether a disability is related to 
service.  See Espiritu.  Unfortunately, with no evidence of 
record, other than the veteran's own statements, regarding a 
current disability or persistent problems related to her left 
index finger, the claim for service connection must be 
denied.


ORDER

Entitlement to service connection for residuals of a left 
calf injury, including numbness, is denied.

Entitlement to service connection for residuals of a left 
index finger injury is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


